Exhibit 10.9

 

LOGO [g61354ex10_9.jpg]   

NICHOLAS FINANCIAL, INC.

Automobile Dealer Retail Agreement

  

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bonefide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.   Dealer:  

 

By:  

 

  By:  

 

Date:  

 

  Date:  

 



--------------------------------------------------------------------------------

DEALER NAME

 

1ST ATLANTA AUTO SALES 1ST CHOICE AUTO SALES INC 1ST CLASS AUTO SALES 1ST CLASS
AUTOS 1ST FINANCIAL SERVICES 247 AUTO SALES 3 D AUTOMOTIVE GROUP 31 W AUTO
BROKERS INC 44 AUTO MART 5 POINTS AUTO MASTERS 5 STARR AUTO A 1 AUTO SALES INC A
TO Z AUTOS, INC AACC AUTO CAR SALES, INC ABBY’S AUTOS, INC. ABC AUTOTRADER
ACQUIRED TOUCH LLC ACTION AUTO SALES & RACING ACTION GM ACTION MOTORS, INC.
ACURA OF ORANGE PARK ADAMS AUTO GROUP ADAMSON FORD LLC ADOPT-A-CAR, LLC ADRIAN
DODGE CHRYSLER JEEP ADVANCE AUTO WHOLESALE, INC. ADVANCED AUTO BROKERS, INC.
ADVANTAGE AUTO ADVANTAGE FORD LINCOLN MERCURY AFFORDABLE RENTAL SALES AFFORTABLE
AUTOS AGI AUTO GROUP INC AIRPORT KIA AJ’S AUTO AL HENDRICKSON TOYOTA AL PACKER
FORD ALAN BESCO CARS AND TRUCKS ALBION MOTORS, INC. ALETE AUTO GROUP ALEXANDER
FORD LINCOLN ALL AMERICAN MOTORS ALLAN VIGIL FORD ALLEN TURNER AUTOMOTIVE
ALLRYDE INC ALLSTAR AUTO SALES ALTERNATIVES AMERICAN FINANCIAL SERVICES &
AMERICAR AUTO SALES AMG AUTO SALES INC ANCHOR AUTO ANDY CHEVROLET COMPANY ANDY
MOHR BUICK PONTIAC GMC ANDY MOHR CHEVROLET, INC. ANDY MOHR FORD, INC.

 

DEALER NAME

 

ANDY MOHR MITSUBISHI, INC. ANDY MOHR NISSAN, INC. ANDY MOHR SPEEDWAY CHEVROLET
ANDY MOHR TOYOTA ANTHONY UNDERWOOD AUTOMOTIVE ANTHONY WAYNE AUTO SALES ANTWERPEN
NISSAN, INC. APL OF ORLANDO APOSTOLAKIS HONDA APPROVAL AUTO CREDIT INC. AR
MOTORSPORTS INC ARCH ABRAHAM NISSAN LTD ARMSTRONG FORD INC ART MOEHN CHEVROLET,
CO. ART MORAN PONTIAC ASANKA CARS.COM ASH TISDELLE MOTORS, INC. ASHEBORO FORD
LINCOLN ASTRO LINCOLN MERCURY, INC. ATCHINSON FORD SALES ATLANTA AUTO CREDIT
ATLANTA BEST USED CARS LLC ATLANTA CAR CLUB INC ATLANTA USED CARS CENTER, INC
ATLANTIS RENT A CAR AND AUBURN PONTIAC INC AUCTION DIRECT USA AURORA CHRYSLER
PLYMOUTH AUTO AMERICA AUTO BANK AUTO BANK, INC. AUTO BROKERS, INC. AUTO BUYING
NETWORK AUTO CENTER USA LLC AUTO CHOICE SELECT LLC AUTO CITY AT CLAYTON AUTO
CITY INC. AUTO CREDIT CENTER INC AUTO CREDIT OF KENTUCKY AUTO DIRECT COLUMBUS OH
AUTO DIRECT OF CAROLINA AUTO EXPO OF ROME AUTO EXPRESS CREDIT INC AUTO FINDERS
OF VIRGINIA AUTO GALLERY, INC. AUTO LINE, INC. AUTO MARKET, INC. AUTO MASTERS
AUTO MAX AUTO PLAZA AUTO POINT USED CAR SALES AUTO PROFESSIONAL CAR SALES AUTO
RITE, INC AUTO SALES




--------------------------------------------------------------------------------

DEALER NAME

 

AUTO SELECT AUTO SHOWROOM AUTO SOURCE OF GEORGIA AUTO SPECIALISTS AUTO STAR
COLLECTION LLC AUTO TECH OF VENICE INC AUTO VILLAGE AUTO WISE AUTO SALES AUTO
WISE OF SHELBYVILLE AUTO WORLD AUTODRIVE, LLC AUTOHOUSE, US AUTOLAND AUTOLICIOUS
SALES & SERVICE AUTOMACKS, INC. AUTOMAX AUTOMOTION AUTOMOTIVE LIQUIDATORS
AUTOMOTIVE SOLUTIONS OF AUTOPARK AUTOPLEX IMPORT AUTOQUICK, INC. AUTORAMA
PREOWNED CARS AUTOS ONLINE AUTOS UNLIMITED AUTOSTAR AUTOVILLE, USA AUTOWAY
CHEVROLET AUTOWAY FORD OF BRADENTON AUTOWAY FORD OF ST PETE AUTOWAY HONDA ISUZU
AUTOWAY NISSAN AUTOWISE LLC AUTOWOLD OF GREENWOOD LLC AUTOWORLD AUTOWORLD USA
AUTOXSELL SALES & MARKETING AVENUES PREOWNED SUPERSTORE AVERY AUTO SALES INC
AVIN ENTERPRISES, INC, AXELROD AUTO OUTLET, INC. AXELROD CHRYSLER AXELROD
PONTIAC B & B TRUCK CORRAL B & W MOTOR CARS B & W MOTORS B H CARS, INC. B T
MOTORS BACHMAN AUTO GROUP, INC. BA-KARS INC BALES MOTOR COMPANY INC BALLAS BUICK
GMC BALTIMORE WASHINGTON AUTO BANK AUTO SALES

 

DEALER NAME

 

BARBIES AUTOS CORPORATION BARTOW CHEVROLET BARTOW FORD COMPANY BASELINE AUTO
SALES, INC. BASIC AUTO SALES BATTLEGROUND KIA BEACHNUTZ AUTO SALES, LLC BEACON
MOTORS INC BEAU TOWNSEND NISSAN, INC. BEDFORD AUTO WHOLESALE BEECHMONT FORD BELL
MOTORS BELLAMY AUTOMOTIVE GROUP, INC BELLE GLADE CHEVROLET CADILLAC BELLS AUTO
SALES BEN DAVIS CHEVROLET OLDSMOBILE BEN MYNATT CHEVY BENTON AUTO SALES BEREA
AUTO MALL BERGER CHEVROLET BERT SMITH INTERNATIONAL BESSEMER CHRYSLER JEEP DODGE
BEST BUY USED CARS BEST DEAL AUTO SALES BIARTI AUTO SALES LLC BICKEL BROTHERS
AUTO SALES INC BIG BLUE AUTOS, LLC BIG C AUTO CENTER BIG D INC. BIG M CHEVROLET
BIG O DODGE OF GREENVILLE, INC BIG SOUTH AUTO BROKERS BILL BLACK CHEVROLET, BILL
BRANCH CHEVROLET BILL BROWN FORD, INC BILL BUCK CHEVROLET, INC BILL MAC DONALD
FORD INC BILL MARINE FORD INC BILL OWENS AUTO SALES BILL RAY NISSAN BILL
REILLY’S UNION CITY TOYOT BILLS AUTO SALES & LEASING, LTD BILLY HOWELL
FORD-LINCOLN- BILLY RAY TAYLOR AUTO SALES BLACKSTONE IMPORTS OF BLAKE HOLLENBECK
AUTO SALES IN BLEECKER CHEVROLET PONTIAC BLOOMFIELD EUROTECH IMPORT BLOOMINGTON
AUTO CENTER BLUE BOOK CARS BLUE PRINT AUTOMOTIVE GROUP II BOB BELL CHEV NISSAN,
INC. BOB BELL FORD BOB BOAST DODGE




--------------------------------------------------------------------------------

DEALER NAME

 

BOB CALDWELL DODGE COUNTRY INC BOB DANCE HYUNDAI BOB DANCE KIA BOB DANIELS BUICK
BOB KING MITSUBISHI BOB KING’S MAZDA BOB MAXEY FORD BOB MAXEY LINCOLN-MERCURY
BOB MONTGOMERY CHEVROLET, INC. BOB PRICE MOTORS, INC BOB STEELE CHEVROLET INC.
BOB TAYLOR CHEVROLET BOBB DUNN FORD, INC BOBB SUZUKI BOBBY LAYMAN CHEVROLET,
INC. BOBBY MURRAY TOYOTA BONIFACE HIERS MAZDA BORCHERDING ENTERPRISE, INC
BOURBON MOTOR CO. BOWDITCH FORD, INC. BRADLEY CHEVROLET, INC. BRADSHAW ACURA
BRAMAN HONDA OF PALM BEACH BRANDON HONDA BRANDON MITSUBISHI BRANDT AUTO BROKERS
BREAKAWAY HONDA BREMEN MOTORS BRENTWOOD AUTO SALES BRIGHTON CHRYSLER PLYMOUTH
BROADWAY MOTORS BROMLEY AUTO SALES, LLC BRONDES FORD MAUMEE LTD BRONDES FORD,
INC BROWN MOTOR SALES BRUNOS AUTOMOTIVE SALES, INC. BRUNSWICK AUTO MART BUCHANAN
JENKINS HONDA, BUCKEYE FORD MERCURY, INC. BUDDY STASNEY’S BUICK PONTIAC BUDGET
AUTO MART BUDGET CAR SALES OF SW FLORIDA BUGGY ONE INC BURD FORD BURNT STORE
AUTO AND TRAILER BUSH AUTO PLACE BUTLER HYUNDAI INC. BUY REPO DIRECT BYERLY
FORD-NISSAN, INC BYERS CHEVROLET LLC BYERS CHRYSLER LLC BYERS DELAWARE BYERS
DUBLIN CHEVROLET C & S AUTO

 

DEALER NAME

 

C F AUTO SALES CADILLAC WEST AUTO SALES CALI-HABANA AUTO SALES CORP. CALLAHAN
AUTO SALES CALVARY CARS & SERVICE, INC CAMPBELL MOTORS, INC. CANNON AND GRAVES
AUTO SALES CANNON BUICK-MITSUBISHI CAPITAL AUTO BROKERS CAPITAL BOULEVARD AUTO
SALES CAPITAL CADILLAC HUMMER CAPITAL CITY IMPORTS CAPITAL MOTORS CAPITOL AUTO
CAPITOL AUTO SALES, INC. CAR 1 AUTO SALES CAR AMERICA CAR CENTRAL CAR COLLECTION
OF TAMPA INC. CAR COLLECTION, INC. CAR CORRAL CAR COUNTRY CAR DEALZ CAR FINDERS
CAR NET USA CAR SOURCE, LLC. CAR TOWN CAR TOWN KIA USA CAR ZONE CARDINAL
CHRYSLER JEEP DODGE CAREY PAUL HONDA CARL BLACK BUICK, PONTIAC, GMC CARNECTIONS
CAROLINA AUTO IMPORTS CARPORT SALES & LEASING, INC. CARRIAGE KIA CARRIAGE NISSAN
CARS & TRUCKS CARS AND CARS, INC. CARS OF ORLANDO CARS TO GO AUTO SALES AND CARS
UNLIMITED CARSMART CARZ, INC. CARZONE OF THE GREATER CASCADE AUTO GROUP, LTD
CASTLE AUTO OUTLET, LLC CASTLE USED CARS CASTRIOTA CHEVROLET GEO INC. CBS
QUALITY CARS, INC. CECIL CLARK CHEVROLET,INC. CELEBRITY AUTO SALES INC CELEBRITY
NISSAN CENTERVILLE AUTO MART




--------------------------------------------------------------------------------

DEALER NAME

 

CENTRAL CAROLINA PRE-OWNED CENTRAL RALEIGH AUTO SALES CENTURY BUICK CERTIFIED
AUTO DEALERS CERTIFIED CARS, INC. CERTIFIED MOTORS, INC. CHAMPION CHEVROLET INC.
CHAMPION PREFERRED AUTOMOTIVE CHARLES BARKER IMPORTS CHASE MOTORS CORPORATION
CHEAPERCAR.COM CHECKERED FLAG HONDA CHEROKEE HYUNDAI OF KENNESAW L CHEVROLET
BUICK OF QUINCY INC. CHRIS CARROLL AUTOMOTIVE CHRIS LEITH CHEVROLET CHRIS LEITH
DODGE CHRIS MOTORS AUTO SALES CHRIS SPEARS PRESTIGE AUTO CHRONIC INC. CHRYSLER
JEEP OF NORTH OLMSTED CHUCK CLANCY DODGE CHRYSLER CINCY IMPORTS CIRCLE CITY
ENTERPRISES, INC. CITRUS CHRYSLER JEEP DODGE CITRUS KIA CITY AUTO SALES CITY
CHEVROLET CITY HYUNDAI CITY KIA CITY MITSUBISHI CITY TO CITY AUTO SALES, LLC
CLAPP VOLKSWAGEN OLDSMOBILE CLARK’S SUNSHINE CLASSIC ASIAN IMPORTS, LLC CLASSIC
AUTO GROUP INC CLASSIC BUICK OLDSMOBILE CLASSIC CADILLAC ATLANTA CORP CLASSIC
CHEVROLET BMW CLASSIC FORD CLASSIC TOYOTA CLASSY CYCLES CLAYTON PRE-OWNED AUTO
CLEARWATER TOYOTA CLERMONT DODGE CLINTON FAMILY FORD COACH MOTORS, INC. COASTAL
CARS, INC. COASTAL CHEVROLET, INC. COASTAL MITSUBISHI COCONUT CREEK MITSUBISHI
COGGIN HONDA COGGIN NISSAN COGGIN PONTIAC OF ORANGE PARK

 

DEALER NAME

 

COLERAIN AUTO CENTER COLLEGE CHEVROLET BUICK COLUMBUS AUTO RESALE, INC COLVIN
AUTO SALES & SERVICE COMMUNITY AUTO CENTER CONRAD AUTO SALES, INC. CONSUMER
SOLUTIONS AUTOMOTIVES CONTEMPORARY MITSUBISHI CONYERS NISSAN COOK MOTORCARS
COPPUS MOTORS - CHRYSLER,JEEP CORAL PALM AUTO SALES COUGHLIN AUTOMOTIVE OF
COUGHLIN AUTOMOTIVE- PATASKALA COUGHLIN CHEVROLET- NEWARK COUGHLIN CHEVROLET OF
COUGHLIN FORD OF CIRCLEVILLE COUNTRY CLUB MOTORS COUNTRYSIDE FORD OF CLEARWATER
COURTESY AUTO GROUP INC. COURTESY CHRYSLER JEEP DODGE COURTESY FORD COURTESY
HYUNDAI, INC COURTESY NISSAN COURTESY PALM HARBOR HONDA COVINGTON FORD, MERCURY,
INC. COX AUTO SALES, LLC COX CHEVROLET INC COX MAZDA COYLE CHEVROLET CR MOTOR
SALES, INC. CRAIG & BISHOP, INC. CRAIG & LANDRETH INC CREDIT AUTO SALES INC
CREDIT CARS SALES CRESCENT FORD, INC CRESTMONT CADILLAC CRONIC CHEVROLET,
OLDSMOBILE- CRONIN FORD CROSS AUTOMOTIVE CROSSROAD MOTORS CROSSROADS AUTO SALES
INC CROSSROADS CHRYSLER JEEP DODGE CROSSROADS FORD CROSSWALK AUTO CROWN AUTO
DEALERSHIPS INC. CROWN MOTORS INC CROWN NISSAN CROWN NISSAN GREENVILLE CRUISER
AUTO SALES CRYSTAL DRIVE AUTO SALES CRYSTAL MOTOR CAR COMPANY, INC CUSTOM CAR
CARE CUZZ’S AUTOSALES, INC.




--------------------------------------------------------------------------------

DEALER NAME

 

D & D MOTORS, INC. DADE CITY CHEVROLET INC DALE JARRETT FORD DALLAS CPDJ DALTON
AUTO SALES, LLC DAN CUMMINS CHV BUICK PONTIAC DAN TOBIN PONTIAC BUICK GMC DAN
TUCKER AUTO SALES DAN’S AUTO SALES, INC DARCARS WESTSIDE PRE-OWNED DAVID SMITH
AUTOLAND, INC. DAVID WESTCOTT BUICK ISUZU DAVIS MOTORS, INC. DAYS CAMPING & RV
CENTER, INC. DAY’S CHEVROLET DAYTON ANDREWS INC. DAYTON AUTO SALES INC DAYTONA
AUTO SPORT DAYTONA DODGE DEACON JONES AUTO PARK DEALS ON WHEELS AUTO MART DEAN
CHRYSLER DODGE JEEP INC DEECO AUTO SALES DEER FORD DELAND TOYOTA DELMONTE MOTOR
CARS & TRUCKS DELRAY IMPORTS, INC DELUCA TOYOTA INC DENNIS AUTO POINT DENNY’S
AUTO SALES, INC. DEREK MOTORCAR CO INC DETROIT II AUTO FINANCE DETROIT II
AUTOMOBILES DETROIT II AUTOMOBILES, INC DEWEY BARBER CHEVROLET DEWITT MOTORS
DIAMOND AUTO MALL LLC DIANE SAUER CHEVROLET, INC. DIAZ AND SONS AUTO SALES DICK
BIGELOW CHEVROLET DICK BROOKS HONDA DICK KEFFER PONTIAC DICK MASHETER FORD, INC.
DICK SMITH MUTSUBISHI DIMMITT CHEVROLET DIRECT AUTO EXCHANGE, LLC DIRECT SALES &
LEASING DISCOUNT AUTO BROKERS DISCOUNT AUTO OUTLET CORP. OF DISCOUNT AUTO SALES
DISCOVERY AUTO SALES DIXIE WAY MOTORS INC DM AUTOMOTIVE DM MOTORS, INC.

 

DEALER NAME

 

DMC AUTO EXCHANGE DOMESTIC ACQUISITIONS DON AYERS PONTIAC INC DON HINDS FORD,
INC. DON JACKSON CHRYSLER DODGE DON REID FORD INC. DON SEELYE DAEWOO DORAL CARS
OUTLET DOTSON BROS CHRYS DODGE PLYM DOUGLAS COUNTY DODGE DOWN HOME MOTORS LLC
DOWNEY & WALLACE AUTO SALES DOWNTOWN BEDFORD AUTO DOWNTOWN FORD LINCOLN DOWNTOWN
FORD, INC. DRAEGER MOTOR SALES, INC. DRAKE MOTOR COMPANY DREAM CARS UNLIMITED
DREAMS AUTO SALES DRIVE NOW AUTO SALES DRIVERS CAR MART DRIVERS WORLD DRY RIDGE
TOYOTA DUGAN CHEVROLET PONTIAC DUNN CHEVROLET OLDS INC. DUNN PONTIAC BUICK GMC
DUNNS WHOLESALE AUTO SALES DUVAL HONDA DUVAL MOTORCARS OF GAINESVILLE E.Z. AUTO
SOLUTIONS EAGLE ONE AUTO SALES EARL TINDOL FORD, INC. EASLEY MITSUBISHI EAST
ANDERSON AUTO SALES EAST ORLANDO KIA ECONOMIC AUTO SALES INC EC’S WHOLESALE ED
HARRISON AUTO SALES INC. ED MARTIN PONTIAC GMC ED MORSE AUTO PLAZA ED TILLMAN
AUTO SALES ED VOYLES CHRYSLER-PLYMOUTH ED VOYLES HONDA EDGE MOTORS EDWARDS
CHEVROLET CO EJ’S QUALITY AUTO SALES, INC. ELITE AUTO GROUP ELITE AUTOMOTIVE
GROUP, LLC ELITE MOTORCARS ELITE MOTORS INC ELITE MOTORS, INC. ELKIN MOTOR
SALES, LLC EMMONS AUTO BROKERS EMPIRE AUTOMOTIVE GROUP




--------------------------------------------------------------------------------

DEALER NAME

 

ENTERPRISE ENTERPRISE CAR SALES ENTERPRISE LEASING CO OF ENTERPRISE LEASING CO.
OF ORL. ENTERPRISE LEASING COMPANY EP MOTORS INC ERNEST MCCARTY FORD ERNEST
MOTORS, INC. ESSERMAN NISSAN LTD EVANS TOYOTA INC EVEREST AUTOMOTIVE GROUP, INC
EXCLUSIVE CARZ AND AUTO EXECUTIVE MOTORS, INC. EXOTIC MOTORCARS EXTREME DODGE
DODGE TRUCK FABIAN AUTO SALES, LLC FAIRBORN BUICK PONTIAC GMC FAIRFIELD FORD
FAITH MOTORS, INC. FAMILY KIA FAMILY MOTORS FAMILY OFFLEASE FARM & RANCH AUTO
SALES INC. FERCO MOTORS FERMAN CHEVROLET FERMAN CHRYSLER JEEP DODGE AT FERMAN
CHRYSLER PLYMOUTH FERMAN NEW PORT RICHEY FERMAN NISSAN FERNANDEZ AUTO SALES
FINISHLINE AUTO SALES FIRKINS C.P.J.S. FIRKINS NISSAN FIRST CHOICE AUTOMOTIVE
INC FIRST CLASS CAR CO FIRST CLASS CAR COMPANY FIRST COAST AUTO CONNECTION FIRST
STOP AUTO SALES FIRST TEAM HYUNDAI FITZGERALD MOTORS, INC. FLAMMER FORD OF
SPRINGHILL FLORIDA AUTO EXCHANGE FLORIDA GULF COAST, LLC FLORIDA SELECT PREOWNED
FLOW CHEVROLET LLC FLOW HONDA FLOW VOLKSWAGEN OF GREENSBORO FOLGER AUTOMOTIVE,
LLC FOOTHILL FORD FORT MYERS MITSUBISHI FORT MYERS TOYOTA INC. FORT WALTON BEACH
FORT WAYNE ACURA FORT WAYNE TOYOTA/LEXUS OF

 

DEALER NAME

 

FOUNTAIN AUTO MALL FOX AUTO SALES FRANK MYERS AUTO SALES, INC FRANK NERO
LINCOLN/MERCURY FRED CALDWELL CHEVROLET FRED MARTIN FORD FRED MARTIN MOTOR
COMPANY FREEDOM AUTOMOTIVE GROUP FRENCHIES AFFORDABLES FRESH START AUTO SALES
FRIDAY’S AUTO SALES, INC. FRITZ ASSOCIATES FRONT ROW MOTORS, II FUREYS WHEEL
WORLD FWB SPORTS & IMPORTS GAINESVILLE DODGE GAINESVILLE NISSAN GALEANA CHRYSLER
PLYMOUTH GANLEY BEDFORD IMPORTS INC GANLEY CHEVROLET, INC GANLEY EAST, INC
GANLEY FORD WEST, INC. GANLEY FORD, INC GANLEY LINCOLN MERCURY GANLEY LINCOLN
MERCURY OF GANLEY, INC GARY SMITH FORD GASPARILLA MOTORS, LLC GASTONIA NISSAN,
INC GATE CITY MOTOR COMPANY, INC. GATOR AUTO MALL, LLC GATOR CHRYSLER-PLYMOUTH,
INC. GATORLAND TOYOTA GENE GORMAN & ASSOC. INC. DBA GENE GORMAN AUTO SALES GEN-X
CORP GEORGE NAHAS OLDSMOBILE INC GEORGES ENTERPRISES, INC. GEORGIA CHRYSLER
DODGE GERMAIN FORD GERMAIN HONDA GERMAIN OF SARASOTA GERMAIN TOYOTA GERRY WOOD
HONDA GETTEL NISSAN INC GETTEL TOYOTA GIBSON TRUCK WORLD GINN MOTOR COMPANY
GLADDING CHEVROLET, INC. GLASSMAN OLDSMOBILE, INC. GLEN BURNIE AUTO EXCHANGE,
INC GLENBROOK DODGE, INC. GLENBROOK HYUNDAI GLENN BUICK GMC TRUCKS




--------------------------------------------------------------------------------

DEALER NAME

 

GLOBAL MOTORIST GLOBAL MOTORS GO! AUTO STORE GOLDEN OLDIES GOLDMARK AUTO GROUP
GOLLING CHRYSLER JEEP GOOD MOTOR COMPANY GOODMAN CHEV OLDS CAD NISSAN GORDON
CHEVROLET-GEO GOSS SUZUKI OF RIVERGATE GRAHAM AUTO SALES GRAND 54 AUTO SALES
INC. GRANT MOTORS CORP. GREAT LAKES CHEVROLET BUICK GREAT LAKES HYUNDAI, INC.
GREEN FORD, INC GREEN TREE TOYOTA GREENBRIER C-P-J GREENBRIER DODGE OF CHES,
INC. GREENBRIER OLDS GMC PONTIAC GREENBRIER TRUCK CENTER, INC. GREENBRIER VW LLC
GREENE FORD COMPANY GREENLIGHT MOTORS, LLC GREENLITE AUTO SALES, INC. GREENWAY
CHRYSLER JEEP DODGE GREENWAY FORD, INC GREENWOOD CHEVROLET, INC GREENWOOD’S
HUBBARD CHEVY OLDS GREG SWEET CHEVY BUICK OLDS GREG SWEET FORD INC GRIFFIN FORD
SALES, INC. GROGANS TOWNE CHRYSLER GROTE AUTOMOTIVE INC GROVER & SONS MOTOR
SALES LLC GULF COAST AUTO BROKERS, INC. GULF COAST AUTO WHOLESALE GULF COAST
AUTOMOTIVE GULF COAST AUTOS INC GUS MACHADO FORD, INC. GWINNETT PLACE FORD
GWINNETT PLACE HONDA GWINNETT PLACE KIA GWINNETT PLACE NISSAN GWINNETT SUZUKI H
& H AUTO SALES HAASZ AUTO MALL, LLC HAIMS MOTORS INC HALEY FORD HALEY TOYOTA OF
RICHMOND HALLECK AUTO SALES HAPPY AUTO MART HARBOR CITY AUTO SALES, INC.
HARDIE’S USED CARS, LLC

 

DEALER NAME

 

HAROLD ZEIGLER CHRYSLER DODGE HAROLD ZEIGLER FORD INC HARRELSON NISSA HARRELSON
TOYOTA HATCHER’S AUTO SALES HATFIELD CHRYSLTER PRODUCTS HATFIELD HYUNDAI HAWKINS
MOTOR SALES HAYDOCY PONTIAC-GMC TRUCK INC HEADQUARTER HONDA HEATH MOTORSPORTS
HEATHS TOYS AUTO SALES HENDRICK PONTIAC BUICK GMC HENNA AUTOPLEX HENNESSY MAZDA
PONTIAC GMC HENRY COUNTY MOTOR SALES INC HERB KINMAN CHEVROLET, INC. HERITAGE
AUTO SALES, LLC HERITAGE VOLKSWAGEN, INC. HIBDON MOTOR SALES HICKORY HOLLOW
CARNIVAL KIA HIESTER PREOWNED CLEARANCE CTR HIGH Q AUTOMOTIVE CONSULTING
HIGHLINE IMPORTS, INC. HILL KELLY DODGE, INC HILL OLDSMOBILE HILLMAN MOTORS,
INC. HOFFMAN AUTO SALES HOGSTEN AUTO WHOLESALE HOLLER CHEVROLET HOLLYWOOD
CHRYSLER PLYMOUTH HOMETOWN AUTO MART, INC HOMETOWN AUTO, INC. HOMETOWNE AUTO
SALES LLC HONDA CARS OF BRADENTON HONDA CARS OF ROCK HILL HONDA EAST HONDA MALL
OF GEORGIA HONDA OF CONYERS HONDA OF MENTOR HONDA OF THE AVENUES HONEST ENGINES
HOOVER TOYOTA, LLC HOPKINS PONTIAC-OLDS-GMC TRUCK HUBLER CHEVROLET CADILLAC INC
HUBLER CHEVROLET INC HUBLER MAZDA SOUTH HUBLER NISSAN, INC. HUNTLEY CHEVROLET
BUICK HURLEY CHRYSLER JEEP, INC. HUSTON MOTORS INC. HWY 150 BUYERS WAY, INC. HWY
39 PRE-OWNED AUTO SALES HYMAN AUTO OUTLET, LLC




--------------------------------------------------------------------------------

DEALER NAME

 

HYUNDAI OF NEW PORT RICHEY HYUNDIA OF GREER HYUNDIA OF ORANGE PARK IDEAL IMPORTS
LLC IMAGINE CARS IMMACULATE AUTO IMPERIAL MOTORS IMPORT MOTORSPORT, INC INC
MOTORSPORTS INDEPENDENCE MITSUBISHI INDY AUTO BROKERS INDY MOTORWERKS INDY’S
UNLIMITED MOTORS INFINITI OF TAMPA INTEGRITY AUTO CONSULTANTS LLC INTEGRITY AUTO
SALES, INC. INTEGRITY MOTORS, INC INTERNATIONAL MOTORS J & C AUTO SALES J & M
AFFORDABLE AUTO, INC. JACK MATIA CHEVROLET JACK MAXTON CHEVROLET INC JACK
MURPHY’S USED CARS JACK REVELS AUTO SALES JACK STONES CREEKSIDE SALES JACKSON
ACURA JACKSONVILLE CHRYSLER JADES AUTO SALE INC JAKE SWEENEY CHEVROLET, INC
JAKMAX JAM VEHICLES, INC, JAMES O’NEAL CHRY-DODGE JEEP JAMIE’S DISCOUNT AUTO
SALES JARRARD PRE-OWNED VEHICLES JARRETT-GORDON FORD OF WINTER JAX AUTO
WHOLESALE, INC. JAY HONDA JAY PONIIAC BUICK JAY’S USED CARS, LLC. JBC AUTO INC
JB’S AUTO SALES OF PASCO, INC. JC AUTOMAX JC LEWIS FORD, LLC JEFF SCHMITT AUTO
GROUP JEFF SMITH CHRYSLER,DODGE,JEEP JEFF WYLER ALEXANDRIA, INC.115 JEFF WYLER
CHEVROLET, INC JEFF WYLER CHRYSLER JEFF WYLER FAIRFIELD, INC JEFF WYLER FLORENCE
JEFF WYLER SPRINGFIELD, INC JENKINS ACURA JENKINS HYUNDAI JENKINS HYUNDAI OF
BRADENTON

 

DEALER NAME

 

JENKINS MAZDA JENKINS NISSAN, INC. JIM BURKE NISSAN JIM DOUGLAS SALES AND
SERVICE JIM KIRBY AUTOMOTIVE JIM SHELL AUTO SALES.COM JIM SKINNER FORD INC JIM
WHITE HONDA JIM WOODS AUTOMOTIVE, INC. JIMMY BROCKMAN USED CARS JIM’S AUTO SALES
JLP INVESTMENTS JOE FIRMENT CHEVROLET JOE RICCI MITSUBISHI DEARBORN JOEY D’S
AUTO OUTLET JOHN BAILEY OLDS JOHN BLEAKLEY FORD JOHN HIESTER CHRYSLER DODGE JOHN
JONES CHEVY PONTIAC OLDS JOHN M. LANCE FORD LLC JORDAN AUTO SALES JORGENSEN FORD
SALES JOSEPH MOTORS JOSEPH TOYOTA INC. JOY RIDES AUTO BROKER JPL AUTO EMPIRE JT
AUTO INC. JULIANS AUTO SHOWCASE, INC. JUPITER MOTORS JUST-IN-TIME AUTO SALES INC
K & B FINANCIAL SERVICES INC K & D AUTO SALES K & M SUZUKI K B AUTO EMPORIUM K
BROS MOTORS KACHAR’S USED CARS, INC. KAISER PONTIAC BUICK GMC KAR AUTO SALES KAR
AUTO SALES LLC KAR WHOLESALE KARZ DIRECT KEFFER CHRY PLYM JEEP KEFFER HYUNDAI
KEFFER OF MOORESVILLE, LLC KEITH HAWTHORNE FORD OF KEITH HAWTHORNE HYUNDAI, LLC
KEITH HAWTHORNE MAZDA KEITH HAWTORNE FORD KEITH JORDANS 10 & UNDER KEITH PIERSON
TOYOTA KELLY & KELLY INVESTMENT CO IN KELLY FORD KEN GANLEY NISSAN INC KENDALL
AUTO SALES CORP




--------------------------------------------------------------------------------

DEALER NAME

 

KENNYS AUTO SALES, INC KENS KARS KENT MOTORS KERRY CHEVROLET, INC. KERRY NISSAN,
INC. KEVINS CAR SALES KEY CHRYLSER PLYMOUTH INC KIA ATLANTA SOUTH KIA AUTO SPORT
KIA OF ALLIANCE KIA OF BEFORD KIA OF CLARKSVILLE KIA OF CONYERS KIA OF GASTONIA
KIA OF GREER KIA OF WESLEY CHAPEL KIA STORE ANNISTON KIA TOWN CENTER KINGDOM
MOTOR CARS KINGS FORD, INC KINGS KIA KING’S NISSAN KNAPP MOTORS KNE MOTORS, INC.
KOE-MAK CORP KUHN HONDA VOLKSWAGON KUHN MORGAN TOYOTA SCION LA BAMBA AUTO SALES,
LLC LAFONTAINE AUTO GROUP LAKE COUNTY AUTO SALES LAKE KEOWEE CHRYSLER DODGE LLC
LAKE NISSAN SALES, INC. LAKE NORMAN HYUNDAI LAKE NORMAN INFINITI LAKE PLACID
MOTOR CAR, INC LAKELAND AUTO MALL LAKELAND CHRYSLER PLYMOUTH,INC LAKELAND TOYOTA
INC. LAKES AUTO SALES, INC. LANCASTERS AUTO SALES, INC. LANDERS MCLARTY SUBARU
LANDMARK CDJ OF MONROE, LLC LANDMARK DODGE CHRY/PLYM LANG CHEVROLET COMPANY LARA
AUTO SALES, INC. LARRY KING CHEVROLET, LLC LARRY’S AUTO SALES LARRY’S CAR
CONNECTION LARRY’S USED CARS LASH AUTO SALES, INC. LCA AUTO WHOLESALES, LTD
LEADERSHIP MOTORS EXPORTS INC LEBANON FORD LINCOLN LEE HYUNDAI INC

 

DEALER NAME

 

LEE’S AUTO SALES, INC LEGACY NISSAN LEGACY TOYOTA LEITH LINCOLN MERCURY LEN
STOLER LIBERTY FORD LINCOLN MERC INC LIBERTY FORD SOUTHWEST, INC LIGHTHOUSE AUTO
SALES LIGHTHOUSE TOYOTA LIMBAUGH TOYOTA, INC. LINDELL MAZDA LINDSAY ACURA LIONS
MOTORS CORP. LOCKHART HUMMER, INC. LOCKLEAR CHRYSLER JEEP LOGANVILLE FORD LOKEY
NISSAN LORINNS USED VEHICLES LOU BACHRODT CHEVROLET LOUDON MOTORS, INC LOWES
AUTO SALES LUXURY AUTO DEPOT LUXURY CARS & FINANCIAL, INC. LUXURY IMPORTS
LYNNHAVEN LINCOLN MERCURY M & M AUTO WHOLESALERS, LLC MACATAWA AUTO & FINANCE CO
MACE MOTORS MACHADO AUTO SELL LLC MACKENNEY AUTO SALES MACON DEALS INC MADISON
MOTORS MAGIC IMPORTS OF MAHER CHEVROLET INC MAJOR MOTORS SALES MALCOLM
CUNNINGHAM FORD MALIBU MOTORS MALL OF GEORGIA AUTO SALES MALL OF GEORGIA FORD
MALOY AUTOMOTIVE LLC MANNING MOTORS, INC. MANNIX MOTORS MARANATHA CAR CO
MARIETTA AUTO MART MARK BRADLEY AUTO SALES MARK THOMAS FORD MARLOZ OF HIGH POINT
MARLOZ OF STATESVILLE MAROONE CHEVROLET MAROONE FORD OF MARGATE MAROONE VOLVO
MARSHALL MOTORS OF FLORENCE MARTELL LINCOLN MERCURY MARTY FELDMAN CHEVY




--------------------------------------------------------------------------------

DEALER NAME

 

MASHBURN MOTORS

MASTER CAR INTERNATIONAL, INC

MATHEWS BUDGET AUTO CENTER

MATHEWS FORD OREGON, INC

MATIA MOTORS, INC

MATT CASTRUCCI

MATTHEWS MOTOR COMPANY

MATTHEWS MOTORS INC.

MAX CARS

MAXIE PRICE CHEVROLETS OLDS,

MAXIMUM DEALS, INC.

MAXWELL VOLKSWAGEN INC

MAZDA SAAB OF BEDFORD

MAZDA WESTSIDE

MCGHEE AUTO SALES INC.

MCKENNEY CHEVROLET

MCKENNEY DODGE LLC

MCKENNEY-SALINAS HONDA

MCKENZIE MOTOR COMPANY, INC,

MCKINNEY DODGE CHRYSLER

MCNEILL CHEVROLET, INC.

MCPHAILS AUTO SALES

MCVAY MOTORS, INC.

MECHANICSVILLE HONDA

MECHANICSVILLE TOYOTA

MEDLIN MOTORS, INC.

MELTON MOTORS, INC.

MENTOR IMPORTS,INC.

MEROLLIS CHEVROLET SALES

METRO FORD LINCOLN MERCURY

METRO HONDA

METRO MITSUBISHI

METRO USED CARS

METROLINA S & H AUTO SALES INC

METROPOLITAN LINCOLN MERCURY

MIAMI ON WHEELS INC.

MICHAEL’S MOTOR CO

MICHIGAN CAR & TRUCK, INC.

MID AMERICA AUTO GROUP

MID FLORIDA WHOLESALERS INC

MID OVERSEAS, INC.

MIDDLETON USED CARS

MIDDLETOWN FORD, INC

MIDFIELD MOTOR COMPANY, INC.

MID-LAKE MOTORS, INC.

MIDSTATE MOTORS

MID-TOWNE AUTO CENTER, INC.

MIDWAY MOTORS

MIDWEST MOTORS & TIRES

MIKE ALBERT LEASING INC

MIKE BASS FORD

MIKE CASTRUCCI FORD OF ALEX

MIKE CASTRUCCI FORD SALES

MIKE ERDMAN MOTORS, INC.

 

DEALER NAME

 

MIKE ERDMAN TOYOTA

MIKE PRUITT HONDA, INC

MIKE SHAD FORD

MIKE SHAD NISSAN

MIKE WILSON CHEVROLET

MIKE’S AUTO FINANCE

MIKE’S BUICK PONTIAC GMC

MIKES PREOWNED SUPERSTORE

MILES AUTO CARE

MILESTONE MOTORS, L.L.C.

MILLENIUM AUTOMOTIVE GROUP

MILLER MOTOR CARS

MILTON MARTIN HONDA

MINCER MOTORS, INC.

MINIVAN SOURCE, INC.

MIRA AUTO SALES

MIRACLE CHRYSLER DODGE JEEP

MISSION AUTOMOTIVE, LLC

MITCH SMITH CHEVROLET

MLM AUTOBROKERS LLC

MOBE INC

MODERN CORP

MODERN HYUNDAI OF CONCORD LLC

MODERN NISSAN CONCORD LLC

MODERN TOYOTA

MOMENTUM AUTO SALES LLC

MONKEY WRENCHS AUTO SALES &

MONROE DODGE/CHRYSLER INC.

MONTEVALLO IMPORTS, LLC

MONTGOMERY MOTORS

MONTROSE FORD LINCOLN/MERCURY

MONTROSE MAZDA KENT

MONTROSE TOYOTA

MONTROSE TRI COUNTY KIA

MOORE NISSAN

MORAN CHEVROLET

MOTOR CAR CONCEPTS II

MOTOR CARS HONDA

MOTOR CARS OF STUART

MOTOR NATION LLC

MOTORCARS TOYOTA

MOTORMAX OF GR

MR T’S AUTO DETAIL & SALES INC

MT CLEMENS AUTO CENTER

MULLINAX AUTO SALES

MULLINAX FORD OF PALM BEACH

MUNZY’S MOTORS INC

MURPHY AUTO SALES

MUSIC TOWN MOTOR CARS III

MY AUTO IMPORT CENTER

MY FLORIDA DIRECT AUTO

N T I

NALLEY INFINITI

NALLEY JAGUAR ROSWELL




--------------------------------------------------------------------------------

DEALER NAME

 

NAPLES AUTOMOTIVE GROUP INC

NAPLETON’S NORTH PALM AUTO PK

NATIONAL AUTO FINANCE

NATIONAL CAR MART, INC

NATIONAL CAR SALES

NEIL HUFFMAN NISSAN

NEIL HUFFMAN VW

NELSON MAZDA

NELSON MAZDA RIVERGATE

NETWORK AUTO SALES INC

NEW DAWN AUTO MALL

NEW MILLENNIUM AUTO SALES, INC

NEW WAY AUTOMOTIVE

NEWCOMBS SERVICE, INC

NEWTON’S AUTO SALES, INC.

NICHOLAS DATA

NICHOLS DODGE, INC.

NIMNICHT CHEVROLET

NISSAN OF GALLATIN

NISSAN OF NORTH OLMSTED

NISSAN OF RIVERGATE

NISSAN ON NICHOLASVILLE

NISSAN SOUTH

NORSIDE IMPORTS

NORTH BROTHERS FORD, INC

NORTH COAST AUTO MALL

NORTH FLORIDA LINCOLN MERCURY

NORTH POINT MOTORS, LLC

NORTHEAST FLORIDA AUTO SOLUTIO

NORTHGATE FORD LINCOLN MERCURY

NORTHLAND CHRYSLER JEEP DODGE

NOURSE CHILLICOTHE

O C WELCH FORD LINCOLN MERCURY

OAK TREE MOTORS

OASIS AUTO SALES INC

O’BRIEN AUTO CENTER

OCEAN AUTO SALES OF MIAMI INC

OCEAN MAZDA

O’CONNOR AUTOMOTIVE, INC

O’DANIEL MOTOR SALES, INC.

OHARA CHRYSLER DODGE JEEP, INC

OHIO WHOLESALE AUTO SHIPPERS

OLD SOUTH SALES INC.

OMNI AUTO SALES

ON THE ROAD AGAIN, INC.

ON TRACK AUTO MALL, INC.

ONYX MOTORS

ORANGE PARK DODGE

ORANGE PARK MITSUBISHI

ORLANDO AUTO BROKERS, INC.

ORLANDO AUTO SPECIALISTS, INC

OXMOOR HYUNDAI

OXMOOR TOYOTA

P&L AUTO SALES

 

DEALER NAME

 

PAGE TOYOTA

PAIR OF ACES AUTO SALES

PALAFOX MOTORS, INC.

PALATKA FORD-MERCURY, INC.

PALM AUTOMOTIVE GROUP

PALM BAY FORD

PALM BAY MOTORS

PALM BEACH AUTOMOTIVE SALES IN

PALM CHEVROLET

PALM CHEVROLET OF GAINESVILLE

PALM HARBOR HONDA

PALMETTO PREOWNED

PANAMA CITY AUTOMOTIVE

PANHANDLE AUTOMOTIVE INC.

PARADISE FORD

PARAMOUNT AUTO

PARK AUTO MALL, INC

PARK FORD

PARKS AT THE LAKE LLC

PARKS AUTOMOTIVE, INC

PARKS CHEVROLET - GEO

PARKS CHEVROLET, INC

PARKWAY FORD, INC.

PATRICK O’BRIEN JR, CHEV. INC.

PATRIOT AUTOMOTIVE SALES &

PATTERSON ENTERPRISE

PAUL HARVEY FORD SALES

PAUL MILLER FORD, INC.

PAUL’S TRADING STATION LLC

PAYNES AUTO MART AND LEASING

PEARSON FORD, INC.

PEARSON IMPORTS, INC.

PEDIGO’S HEARTLAND CROSSING

PEGGY’S AUTO SALES

PELHAM’S AUTO SALES

PENNSYVANIA AUTO SALES LLC

PENSACOLA AUTO BROKERS, INC

PENSACOLA AUTO DEPOT

PENSACOLA HONDA

PERFORMANCE CHRYSLER JEEP DODG

PERFORMANCE GMC OF

PETE MOORE CHEVROLET, INC

PETERS AUTO SALES, INC.

PHIL SMITH CHEVROLET

PHILLIPS BUICK PONTIAC GMC INC

PHILLIPS CHRYSLER-JEEP, INC

PIEDMONT AUTO SALES NETWORK

PIERSON AUTOMOTIVE

PILES CHEV-OLDS-PONT-BUICK

PINE FOREST AUTOMOTIVE CENTER

PINNACLE AUTO HOLDINGS

PINNACLE AUTO SALES

PIRTLE HOWERTON CHEVROLET

PLAINFIELD AUTO SALES, INC.




--------------------------------------------------------------------------------

DEALER NAME

 

PLANET SUZUKI

PLATINUM MOTOR CARS

PLATTNER’S

PLATTNER’S TARPON SPRINGS

PLATTNER’S WINTER PARK

PLAZA LINCOLN MERCURY

PLAZA MOTORS OF VA LLC

PLAZA MOTORS, INC.

POMOCO CHRYSLER/PLY OF HAMPTON

POMPANO HONDA

PORT MOTORS

POTAMKIN HYUNDAI, INC.

POWER PONTIAC GMC OLDSMOBILE

PRECISION MOTOR CARS

PREFERRED AUTO

PREMIER AUTO BROKERS, INC.

PREMIER AUTO MART, INC

PREMIER FORD LINCOLN MERCURY

PREMIER MOTORCAR GALLERY

PREMIERE CHEVROLET, INC.

PREMIUM AUTO SALES AND SERV

PRESTIGE AUTO SALES & RENTALS

PRESTIGE HONDA OF THOMASVILLE

PRESTIGE LEASING AND SALES INC

PRESTON HYUNDAI

PRICED RIGHT CARS, INC

PRIME MOTORS INC

PRIORITY 1 MOTORS, LLC

PROCAR

PROCTOR & PROCTOR

PROFESSIONAL AUTO SALES

QUALITY BANK REPOS

QUALITY CARS & TRUCKS

QUALITY IMPORTS

QUALITY IMPORTS, INC

QUALITY PONTIAC LTD

QUICK & WISER AUTO SALES

R & R WHOLESALE

R & Z AUTO SALES

R.H. CARS, INC.

R.K. CHEVROLET

RALLEY WHEELS INC

RALLYE MOTORS, INC

RANDY MARION CHEVROLET PONTIAC

RANKL & RIES MOTORCARS, INC

RAY SKILLMAN CHEVROLET

RAY SKILLMAN EASTSIDE

RAY SKILLMAN FORD INC.

RAY SKILLMAN NORTHEAST BUICK G

RAY SKILLMAN NORTHEAST MAZDA

RAY SKILLMAN OLDSMOBILE AND

RAY SKILLMAN WESTSIDE

RDM AUTOMOTIVE GROUP

RE BARBER FORD INC

 

DEALER NAME

 

READY CARS INC

RED HOAGLAND HYUNDAI, INC.

RED HOAGLAND PONTIAC GMC INC

REDMOND AUTOMOTIVE

REEVES IMPORT MOTOR CARS

REGAL CARS OF FLORIDA INC

REGAL PONTIAC, INC.

REGISTER CHEVROLET & OLDS

RELIABLE AUTO SALES

RELIABLE USED CARS

REYNOLDSBURG MOTOR CAR COMPANY

RICH FORD LINCOLN MERCURY

RICH MORTONS GLEN BURNIE

RICHMOND FORD

RICK CASE HYUNDAI

RICK DAVENPORT AUTO SALES, INC

RICK HENDRICK CHEVROLET

RICK MATTHEWS BUICK PONTIAC

RICKS AUTO SALES

RIGHTWAY AUTOMOTIVE CREDIT

RIOS MOTORS

RITA CASE CARS INC

RIVER CITY AUTO CENTER

RIVERCHASE KIA

RIVERGATE CARNIVAL KIA

RIVERGATE TOYOTA

RIVERSIDE MOTORS, INC

ROAD RUNNER AUTO SALES, INC.

ROBINSON AUTOMOTIVE GROUP

ROBKE CHEVROLET COMPANY

ROCK BOTTOM AUTO SALES, INC.

ROD HATFIELD CHEVROLET, LLC

ROD HATFIELD CHRYSLER DGE JEEP

ROGER DEAN CHEVROLET

ROGER DEAN CHEVROLET-GEO

RON ANDERSON CHEVROLET-

RON BUTLER MOTORS, LLC

ROSE CHEVROLET, INC.

ROSE CITY MOTORS

ROSE CITY MOTORS 2

ROSEVILLE CHRYSLER JEEP

ROSS’S AUTO SALES

ROUSH HONDA USED CAR COMPANY

ROUTE 4 AUTO STORE

ROY CAMPBELL CHEVROLET, INC.

ROY O’BRIEN, INC

ROYAL AUTOMOTIVE

RPM AUTO SALES LLC

RPM MOTORSPORTS OF ATLANTA LLC

RTI AUTO SALES

RYAN’S AUTO SALES

S & J AUTO SALES

S S & M AUTOMOTIVE

S WILSON’S AUTO SALES


 

 



--------------------------------------------------------------------------------

DEALER NAME

 

SALTON MOTOR CARS INC

SAM GALLOWAY FORD INC.

SAM SWOPE AUTO GROUP, LLC

SAM SWOPE PONTIAC BUICK GMC

SANDY SPRINGS TOYOTA

SANFORD HONDA

SANSING CHEVROLET, INC

SANTEL AUTO SALES INC

SANTOS AUTOMOTIVE LLC

SARASOTA CHRYSLER PLYMOUTH

SARASOTA FORD

SARATOGA AUTO SALES, LLC

SATURN OF CHAPEL HILL

SATURN OF CLEARWATER

SATURN OF DECATUR

SATURN OF MIDDLEBURG HTS

SATURN OF ORLANDO - SOUTH

SATURN OF RALEIGH

SATURN OF ST PETE

SATURN OF TOLEDO

SATURN OF WEST BROWARD

SATURN OF WEST PALM BEACH

SATURN SW FLORIDA LLC DBA

SAULS MOTOR COMPANY, INC.

SAV MOR AUTOS

SAVANNAH AUTO

SAVANNAH AUTOMOTIVE GROUP

SAVANNAH HYUNDAI

SAVANNAH MOTORS

SAVANNAH SPORTS AND IMPORTS

SAVANNAH TOYOTA & SCION

SCHULTZ AUTO BROKERS

SCHUMACHER AUTOMOBILE, INC

SCOGGINS CHEVROLET OLDS BUICK

SCOTT EVANS CHRYSLER PLYMOUTH

SCOTT EVANS NISSAN

SCOTTI’S AUTO REPAIT AND SALES

SCOTTY’S AUTO SALES

SECONDARY STRATEGIES, INC.

SELECT IMPORTS

SEMMES AUTO SALES, INC.

SERPENTI CHEVROLET OF ORVILLE

SERPENTINI CHEVROLET OF

SERRA AUTOMOTIVE

SHAMBURG AUTO SALES

SHAMROCK MOTORS LLC

SHARPNACK FORD

SHAWNEE MOTORS GROUP

SHEEHAN PONTIAC

SHUTT ENTERPRISES

SIMMONS NISSAN

SIMS BUICK PONTIAC, LLC

SMART CENTER BUCKHEAD

SMITH FORD

 

DEALER NAME

 

SMITH’S AUTO SALES

SONNY HANCOCK

SONS ACURA

SONS HONDA

SOUTH BEACH MOTORS

SOUTH FLORIDA SALES & LEASING

SOUTH I-75 CHRYSLER DODGE JEEP

SOUTH MOTOR COMPANY OF DADE

SOUTHEAST JEEP EAGLE

SOUTHEAST SIGNATURE MOTORS

SOUTHERN MOTORS OF SAVANNAH

SOUTHERN PRIDE AUTO SALES, INC

SOUTHERN STATES NISSAN, INC.

SOUTHERN TRUST AUTO SALES

SOUTHERN USED CARS

SOUTHERN WHOLESALE CARS

SOUTHGATE FORD

SOUTHPORT MOTORS

SOUTHTOWNE ISUZU

SOUTHWEST AUTO SALES

SOUTHWEST FLORIDA AUTO BROKERS

SOUTHWIND FORD INC

SPACE COAST HONDA

SPARTA CHEVROLET INC

SPARTAN LINCOLN MERCURY

SPEEDWAY MOTORS, INC

SPIRIT FORD INC

SPITZER AUTOWORLD

SPITZER AUTOWORLD SHEFFIELD

SPITZER BUICK, INC.

SPITZER DODGE

SPITZER DODGE

SPITZER KIA

SPITZER LAKEWOOD, INC

SPITZER MOTOR CITY

SPORT MAZDA

SPORT MITSUBISHI

SPORTS AND IMPORTS, INC.

ST PETE AUTO MALL

STADIUM CHEVROLET BUICK

STAN’S CAR SALES

STAR AUTO SALES

STARFLEET CARS

STARRS CARS AND TRUCKS, INC

STEARNS MOTORS OF NAPLES

STEPHEN A FINN AUTO BROKER

STEPHEN KING AUTOMOTIVE, LLC

STEVE RAYMAN CHEVROLET, LLC

STEVE SORENSON CHEVROLET INC.

STEWART NISSAN

STIENER AUTOMOTIVE GROUP

STINGRAY CHEVROLET

STOKES BROWN TOYOTA SCION

STOKES HONDA CARS OF BEAUFORT


 

 



--------------------------------------------------------------------------------

DEALER NAME

STOKES MITSUBISHI

STONE MOUNTAIN MOTORS

STONE MOUNTAIN NISSAN

STONECREST TOYOTA

SUBARU SOUTH BLVD

SUBURBAN AUTO SALES

SUBURBAN CHEVROLET

SULLIVAN PONTIAC CADILLAC GMC

SULLIVAN’S ON BASELINE

SUMMIT PLACE KIA

SUN HONDA

SUN TOYOTA

SUNBELT HONDA

SUNCOAST CHRYSLER PLYMOUTH

SUNCOAST FORD

SUNDANCE CHEVROLET INC

SUNRISE AUTOMOTIVE

SUNSET DODGE, INC

SUNSHINE AUTO GROUP II, INC

SUNSTATE FORD

SUPER AUTO SALES

SUPERIOR ACURA

SUPERIOR AUTO SALES

SUPERIOR CHEVROLET

SUPERIOR HYUNDAI

SUPERIOR MOTORS NORTH

SUPERIOR PONTIAC BUICK GMC,INC

SUPRA ENTERPRISES

SUTHERLIN NISSAN

SUTHERLIN NISSAN MALL OF GA.

SUTHERLIN NISSAN OF FT. MYERS

SUZUKI OF NASHVILLE

SWEENEY BUICK PONTIAC GMC

SWEENEY CHEVROLET

SWEENEY CHRYSLER DODGE JEEP

T N S AUTO SALES, INC.

TALLAHASSEE FORD LINCOLN

TAMERON AUTOMOTIVE EASTERN

TAMERON AUTOMOTIVE GROUP

TAMI AUTO SALES INC

TAMIAMI FORD, INC.

TAMPA AUTO SOURCE INC

TAMPA HONDALAND

TAMPA LUXURY CARS

TAPPER AUTO SALES

TAYLOR AUTO SALES, INC.

TAYLOR CADILLAC, INC

TAYLOR FORD, INC.

TAYLOR MORGAN INC

TAYLOR’S AUTO SALES

TEAM FORD OF MARIETTA

TEAM HONDA

TEAM NISSAN OF MARIETTA

TED’S AUTO SALES, INC.

DEALER NAME

TELEGRAPH CHRYSLER JEEP, INC.

TERRY LEE HONDA

TERRY’S AUTO SALES, INC.

TEXAS MOTOR AUTO SALES

THE 3445 CAR STORE, INC.

THE AUTO LIVERY

THE AUTO OUTLET

THE AUTO SOURCE, INC

THE CAR AND TRUCK STORE LLC

THE CAR CABANA OF

THE CAR COMPANY, INC

THE CAR CONNECTION, INC.

THE CAR EXCHANGE

THE CAR LOT

THE CAR SHACK

THE CAR STORE INC.

THE KIA STORE

THE LUXURY AUTOHAUS INC.

THE MINIVAN PLACE

THE TRUCK FARM OF EASLEY

THE TRUCK LINK, LLC

THOMAS & SON INC.

THOMAS AUTO MART, INC.

THOMAS OF CAIRO, CHEV, PONT

THOMASVILLE SALES COMPANY

THOMASVILLE TOYOTA

THOMPSON CADILLAC

THORNTON CHEVROLET, INC

THRIFTY CAR SALES OF PENSACOLA

THURSTON FLEET SALES

TIMBERLAND FORD

T-MOTOR SALES

TNT USED AUTO SALES, INC.

TODD WENZEL BUICK PONTIAC GMC

TOM EDWARDS, INC

TOM GILL CHEVROLET

TOM HOLZER FORD

TOM KELLEY BUICK GMC PONTIAC

TOM MOORE CHEVROLET

TOM SMITH TRADE IN LIQUIDATION

TOM STENHOUWER AUTO SALES INC

TOM WOOD FORD

TOM WOOD TOYOTA, INC.

TOMLINSON MOTOR COMPANY OF

TONY ON WHEELS, INC.

TOWN & COUNTRY AUTO & TRUCK

TOWN & COUNTRY FORD

TOWN & COUNTRY FORD, INC.

TOWN & COUNTRY SELECT

TOWN CENTER KIA

TOWNSEND IMPORTS

TOWNSEND MOTORS, INC

TOWNSENDS MAGNOLIA

TOYOTA AT THE AVENUES INC


 

 



--------------------------------------------------------------------------------

DEALER NAME

TOYOTA MALL OF GEORGIA

TOYOTA OF ALBANY

TOYOTA OF BEDFORD

TOYOTA OF CINCINNATI CO, INC.

TOYOTA OF EASLEY

TOYOTA OF GREER

TOYOTA OF HOLLYWOOD

TOYOTA OF LOUISVILLE, INC.

TOYOTA OF MCDONOUGH

TOYOTA OF MUNCIE

TOYOTA OF WINTER HAVEN

TOYOTA WEST/SCION WEST

TOYOTA-LEXUS OF MELBOURNE

TRADEWINDS MOTOR CENTER

TRI COUNTY MOTORS

TRIAD AUTO INC.

TRIAD AUTO SOURCE

TRI-COUNTY CHRYSLER PRODUCTS

TRI-COUNTY MOTORS

TRINITY AUTOMOTIVE

TRINITY MOTORCARS INC LOT 2

TRIPLE M AUTO CONSULTANTS

TRONCALLI CHRYSLER-JEEP

TROPIC AUTO & MARINE

TROPICAL AUTO SALES

TROPICAL CHEVROLET

TROPICAL FORD

TROY FORD INC

TRUCKS DIRECT

TRYON ST AUTO MART, INC

TWO RIVERS USED CAR STORE

TWO WHEELED DREAMS LLC

TYLERS INC

U CAN RIDE AUTO GROUP LLC

U RIDE AUTO SALES

U.S. AUTO GROUP, INC.

ULTIMATE IMAGE AUTO, INC

UNDERWOOD MOTORS INC

UNION CITY NISSAN

UNIQUE AUTO SALES, LLC

UNITED AUTO BROKERS

UNITED SALES AND LEASING, INC

UNIVERSAL AUTO SALES OF PLANT

UNIVERSAL CHEVROLET CO

UNIVERSITY AUTO & TRUCK

UNIVERSITY CHEVROLET, INC

UNIVERSITY MOTORS

US 1 CHRYSLER DODGE JEEP

US 70 MOTORS LLC

US MOTORS

USA AUTO & LENDING INC

USA MOTORCARS

USED CAR DEPOT OF DURHAM

USED CAR FACTORY

DEALER NAME

USED CAR FACTORY INC

USED CAR MOTOR MALL OF GRAND

USED CAR SUPERMARKET

V AND E ENTERPRISES

VA BEACH AUTO SHOWCASE, INC.

VADEN CHEVROLET BUICK PONTIAC

VADEN VOLKSWAGEN

VALUE 1 AUTO SALES

VAN DEVERE, INC

VANN YORK NISSAN, INC.

VANN YORK PONTIAC BUICK GMC

VANN YORK TOYOTA, INC

VARIETY MOTORS, INC.

VEHICLES 4 SALES, INC.

VELOCITY MOTORS INC

VETERANS FORD

VIC BAILEY HONDA, INC.

VICTORIA MOTORS, LLC

VICTORY CHEVROLET LLC

VICTORY CHEVROLET OF MADISON

VICTORY NISSAN

VICTORY NISSAN OF CHESAPEAKE

VILLAGE AUTO OUTLET INC

VILLAGE FORD INC

VINCE WHIBBS PONTIAC-GMC

VOLVO OF FT. MYERS

VOLVO OF TAMPA

VOSS CHEVROLET INC

VOSS SUZUKI

W. HARE & SON

W.P.B. AUTOMART/KIA

WADE FORD INC

WADE RAULERSON

WADSWORTH AUTOMOTIVE INV, LLC

WALKER FORD CO., INC.

WALSH AUTO BODY, INC

WAYLAND MOTOR SALES

WAYNE AKERS FORD INC.

WAYNE THOMAS CHEVROLET, INC.

WEINLE AUTO SALES

WESH INC

WESLEY CHAPEL TOYOTA

WEST COAST CAR & TRUCK SALES

WEST END AUTO SALES & SERVICE

WEST SIDE TOYOTA

WESTGATE CHRYSLER JEEP DODGE

WESTLAND MOTORS RCP, INC.

WHEELS FOR SALE BY OWNER &

WHEELS MOTOR SALES

WHITE ALLEN CHEVROLET SUBARU

WHITE ALLEN HONDA

WHITTEN AUTO CENTER

WHOLESALE DIRECT

WHOLESALE DIRECT AUTO SALES


 

 



--------------------------------------------------------------------------------

DEALER NAME

WHOLESALE, INC

WILLETT HONDA SOUTH

WILMINGTON AUTO CENTER

WILSON BROTHERS

WILSON MOTORS WHOLESALE, INC

WINTER HAVEN CHRYSLER PLYMOUTH

WINTER PARK AUTO MALL CORP

WMS MOTOR SALES, LTD

WODA AUTOMOTIVE, LLC

WOODBRIDGE MOTORS, INC.

WOODY SANDER FORD, INC.

WORLD CAR CENTER & FINANCING

WORLD CLASS AUTO SUPERSTORE

WORLD CLASS SUBARU

WORLD FORD STONE MOUNTAIN

WORLD ON WHEELS OF MIAMI INC

WORLD TOYOTA

WORLEY AUTO SALES

WOW CAR COMPANY

WRIGHT’S AUTO SALES

WULLENWEBER MOTORS

XL1 MOTORSPORTS, INC

YADKIN ROAD AUTO MART

YARK AUTOMOTIVE GROUP, INC

YERBY BAUER AUTO SALES

YERTON LEASING & AUTO SALES

YES CARS OF ATLANTA LLC

YOUR DEAL AUTOMOTIVE

ZAM’S USED CARS


